Exhibit 10.4

July 22, 2019

Oaktree Acquisition Corp.

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, N.Y. 10010

Deutsche Bank Securities Inc.

60 Wall Street, 4th Floor

New York, New York 10005

Re: Initial Public Offering

Ladies and Gentlemen:

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Oaktree Acquisition Corp., a Cayman Islands exempted company (the
“Company”) and Credit Suisse Securities (USA) LLC and Deutsche Bank Securities,
Inc., as representatives (the “Representatives”) of the several underwriters
named in Schedule A thereto (the “Underwriters”), relating to an underwritten
initial public offering (the “IPO”) of the Company’s units (the “Units”), each
unit comprised of one Class A ordinary share of the Company, par value $0.0001
per share (the “Class A Ordinary Shares”), and one-third of one redeemable
warrant, each whole warrant exercisable for one Class A Ordinary Share (each, a
“Warrant”). Certain capitalized terms used herein are defined in paragraph 12
hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.

If the Company solicits approval of its shareholders of a Business Combination,
the undersigned will vote all shares beneficially owned by him or her, whether
acquired before, in or after the IPO, in favor of such Business Combination.

 

2.

In the event that the Company fails to consummate a Business Combination within
the time period set forth in the Company’s amended and restated memorandum and
articles of association, as the same may be further amended from time to time
(the “Charter”), the undersigned will, as promptly as possible, take all
necessary actions to cause the Company to (i) cease all operations except for
the purpose of winding up, (ii) as promptly as reasonably possible, but not more
than 10 business days thereafter, redeem the IPO Shares, at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the Trust Account not previously released
to the Company to fund its regulatory compliance requirements and other costs
related thereto (up to $325,000 per

 

1



--------------------------------------------------------------------------------

 

annum) and/or to pay income taxes (less up to $100,000 of such net interest to
pay dissolution expenses), divided by the number of then outstanding IPO Shares,
which redemption will completely extinguish public shareholders’ rights as
shareholders (including the right to receive further liquidation distributions,
if any), and (iii) as promptly as reasonably possible following such redemption,
subject to the approval of the Company’s remaining shareholders and the
Company’s board of directors, dissolve and liquidate, subject in the cases of
clauses (ii) and (iii) to the Company’s obligations under Cayman Islands law to
provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account and any remaining net assets
of the Company as a result of such liquidation with respect to the Founder
Shares owned by the undersigned. However, if any of the undersigned have
acquired IPO Shares in or after the IPO, they will be entitled to liquidating
distributions from the Trust Account with respect to such IPO Shares in the
event that the Company fails to consummate a Business Combination within the
time period set forth in the Charter. The undersigned acknowledges and agrees
that there will be no distribution from the Trust Account with respect to any
Warrants, all rights of which will terminate on the Company’s liquidation.

 

3.

The undersigned acknowledges and agrees that prior to entering into a definitive
agreement for a Business Combination with a target business that is affiliated
with the undersigned or any other Insiders of the Company or their affiliates,
such transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm, which is a member of the Financial Industry Regulatory
Authority, or an independent accounting firm that such Business Combination is
fair to the Company’s unaffiliated shareholders from a financial point of view.

 

4.

None of the undersigned, any member of the family of any of the undersigned, or
any affiliate of the undersigned will be entitled to receive and will not accept
any compensation or other cash payment from the Company prior to, or for
services rendered in order to effectuate, the consummation of the Business
Combination; provided that the Company shall be allowed to make the payments set
forth in the Registration Statement adjacent to the caption “Prospectus
Summary—The Offering—Limited payments to insiders.”

 

5.       (a)

The undersigned agrees that the Founder Shares may not be transferred, assigned
or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) one year after the completion of a Business Combination or (2) the date
following the completion of the Company’s initial Business Combination on which
the Company completes a liquidation, merger, share exchange or other similar
transaction that results in all of the Company’s shareholders having the right
to exchange their Class A Ordinary Shares for cash, securities or other
property. Notwithstanding the foregoing, if the closing price of the Company’s
Class A Ordinary Shares equals or exceeds $12.00 per share (as adjusted for
share splits, share capitalizations, reorganizations, recapitalizations and the
like) for any 20 trading days within any 30-trading day period commencing at
least 150 days after the Company’s initial Business Combination, the Founder
Shares will be released from the Lockup.

 

  (b)

The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise

 

2



--------------------------------------------------------------------------------

 

dispose of (or enter into any transaction that is designed to, or might
reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any affiliate of the undersigned or any person
in privity with the undersigned or any affiliate of the undersigned), directly
or indirectly, including the filing (or participation in the filing) of a
registration statement with the Securities and Exchange Commission in respect
of, or establish or increase a put equivalent position or liquidate or decrease
a call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, (the “Exchange Act”) and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Class A Ordinary Shares or Warrants of the
Company or any securities convertible into, or exercisable, or exchangeable for,
Class A Ordinary Shares or publicly announce an intention to effect any such
transaction, for a period of 180 days after the date of the Underwriting
Agreement.

 

  (c)

The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Warrants will be subject to the
transfer restrictions described in the Private Placement Warrants Purchase
Agreement relating to the undersigned’s Private Placement Warrants.

 

  (d)

Notwithstanding the provisions set forth in paragraphs 5(a) and (c), transfers,
assignments and sales by the undersigned of the Founder Shares, Private
Placement Warrants and Class A Ordinary Shares issued or issuable upon the
exercise of the Private Placement Warrants or conversion of the Founder Shares
are permitted (i) to the Company’s officers or directors, any affiliates or
family members of any of the Company’s officers or directors, to Oaktree
Acquisition Holdings, L.P., a Cayman Islands exempted limited partnership (the
“Sponsor”), any members or partners of the Sponsor or their affiliates, any
affiliates of the Sponsor, or any employees of such affiliates; (ii) in the case
of an individual, by gift to a member of the individual’s immediate family or to
a trust, the beneficiary of which is a member of one of the individual’s
immediate family, an affiliate of such person or to a charitable organization;
(iii) in the case of an individual, by virtue of laws of descent and
distribution upon death of the individual; (iv) in the case of an individual,
pursuant to a qualified domestic relations order; (v) by private sales or
transfers made in connection with the consummation of the Business Combination
at prices no greater than the price at which the Founder Shares, Private
Placement Warrants or Class A Ordinary Shares, as applicable, were originally
purchased; (vi) by virtue of the Sponsor’s organizational documents upon
liquidation or dissolution of the Sponsor; (vii) to the Company for no value for
cancellation in connection with the consummation of the Business Combination;
(viii) in the event of the Company’s liquidation prior to the completion of a
Business Combination; or (ix) in the event of completion of a liquidation,
merger, share exchange or other similar transaction which results in all of the
Company’s shareholders having the right to exchange their Class A Ordinary
Shares for cash, securities or other property subsequent to the completion of a
Business Combination; provided, however, that in the case of clauses (i) through
(vi) these permitted transferees must enter into a written agreement agreeing to
be bound by the restrictions herein. For the avoidance of doubt, the transfers
of Founder Shares, Private Placement Warrants and Class A Ordinary Shares issued
or issuable upon the exercise of the Private Placement Warrants or conversion of
the Founder Shares shall be permitted regardless of whether a filing under
Section 16(a) of the Exchange Act shall be required or shall be voluntarily made
with respect to such transfers.

 

3



--------------------------------------------------------------------------------

  (e)

The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement
Warrants are required to contribute back to the capital of the Company a portion
of any such securities to be cancelled by the Company or transfer any such
securities to third parties, the undersigned will contribute back to the capital
of the Company or transfer to such third parties, at no cost, a proportionate
number of Founder Shares or Private Placement Warrants, as applicable, pro rata
with the other holders of Founder Shares or Private Placement Warrants, as
applicable.

 

6.       (a)

In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

  (b)

The undersigned hereby agrees and acknowledges that (i) each of the Underwriters
and the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.

The undersigned agrees to be a director or officer of the Company, as
applicable, until the earlier of the consummation by the Company of an initial
Business Combination, the liquidation of the Company, or his or her removal,
death or incapacity. In the event of the removal or resignation of the
undersigned as a director or officer (as applicable), the undersigned agrees
that he or she will not, prior to the consummation of the Business Combination,
without the prior express written consent of the Company, (i) use for the
benefit of the undersigned or to the detriment of the Company or (ii) disclose
to any third party (unless required by law or governmental authority), any
information regarding a potential target of the Company that is not generally
known by persons outside of the Company, the Sponsor, or their respective
affiliates. The undersigned’s biographical information previously furnished to
the Company and the Representatives is true and accurate in all material
respects, does not omit any material information with respect to the
undersigned’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933, as amended. The undersigned’s FINRA Questionnaire
previously furnished to the Company and the Representatives is true and accurate
in all material respects. The undersigned represents and warrants that:

 

  (a)

He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

4



--------------------------------------------------------------------------------

  (b)

He or she has never been convicted of or pleaded guilty to any crime
(i) involving any fraud or (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and he is not currently a defendant in any such criminal proceeding;
and

 

  (c)

he or she has never been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked.

 

8.

The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.

The undersigned hereby waives his or her right to exercise redemption rights
with respect to any of the Company’s ordinary shares owned or to be owned by the
undersigned, directly or indirectly, whether such shares be part of the Founder
Shares or IPO Shares, and agrees that he or she will not seek redemption with
respect to such shares (or sell such shares to the Company in any tender offer)
in connection with any shareholder vote to approve (x) a Business Combination or
(y) an amendment to the Charter that would affect the substance or timing of the
Company’s obligation to redeem 100% of the Class A Ordinary Shares if the
Company has not consummated a Business Combination within 24 months from the
closing of the IPO.

 

10.

The undersigned hereby agrees to not propose, or vote in favor of, an amendment
to Article 165 of the Charter prior to the consummation of a Business
Combination unless the Company provides public shareholders with the opportunity
to redeem their Class A Ordinary Shares upon such approval in accordance with
such Article 165 thereof.

 

11.

This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

12.

As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, share purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean all of the
Class B Ordinary Shares of the Company acquired by an Insider prior to the IPO;
(iv) “IPO Shares” shall mean the Class A Ordinary Shares issued in the Company’s
IPO; (v) “Private Placement Warrants” shall mean the warrants that are being
sold privately by the Company simultaneously with the consummation of the IPO;
(vi) “Trust Account” shall mean the trust account into which the net proceeds of
the Company’s IPO and a portion of the

 

5



--------------------------------------------------------------------------------

 

proceeds from the sale of the Private Placement Warrants will be deposited; and
(vii) “Registration Statement” means the Company’s registration statement on
Form S-1 (SEC File No. 333-232444) filed with the Securities and Exchange
Commission, as amended.

 

13.

This Letter Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby. This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

 

14.

The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render any Underwriter a representative of, or a fiduciary with respect to, the
Company, its shareholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

 

15.

This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided, that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

Sincerely,

By:

 

 

Name of Insider:

 

[Signature Page - Director and Officer Letter Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed:

OAKTREE ACQUISITION CORP.

By:

 

 

Name:

 

Alexander Taubman

Title:

 

President and Chief Financial Officer

 

[Signature Page - Director and Officer Letter Agreement]